Citation Nr: 1236808	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to October 1985, January 1991 to June 1991, and October 2001 to August 2002.  The Veteran had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified by videoconference before the undersigned Veterans Law Judge in December 2011.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to service connection for low back strain is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  A bilateral hearing loss disability within VA standards is not demonstrated by the evidence of record.






CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in August 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate a service connection claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also included information pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his representative.   The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection will be presumed for chronic disease, including hypertension, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  

After a careful review of the Veteran's service treatment records the Board finds that though the Veteran had a slight decrease in his hearing bilaterally throughout his military service, he still did not at that time meet the criteria for having a hearing loss disability as defined in 38 C.F.R. § 3.385.  In addition, at the Veteran's separation from service, his hearing acuity was within normal limits.  

The Board finds that service connection must be denied because there is no evidence of a current diagnosis of bilateral hearing loss as defined in 38 C.F.R. § 3.385.  At the Veteran's January 2009 VA audiology examination the Veteran's left ear hearing was 20 decibels at 500 Hertz, 5 decibels  at 1000 Hertz, 10 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  The Veteran's right ear hearing was 10 decibels at 500 Hertz, 10 decibels  at 1000 Hertz, 10 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  The VA examiner stated that the Veteran had normal hearing in both ears. 

The Veteran testified that he had trouble hearing people; however, the evidence of record demonstrates that the Veteran does not meet the standards for VA hearing loss under 38 C.F.R. § 3.385.  Thus, the Board finds that to this day, hearing loss disability is not shown in either ear and without evidence of a hearing loss disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that the evidence of record is against the Veteran's claim of service connection for bilateral hearing loss.  The Board finds that the Veteran's bilateral hearing loss does not meet the standards for a VA hearing loss disability under 38 C.F.R. § 3.385.  The Board finds that service connection for hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.




REMAND

After a careful review of the Veteran's claims file the Board finds that a remand is warranted for the issue of entitlement to service connection for a low back disorder. 

The Veteran testified that his back pain is due to his military service.  The Board notes that the Veteran has three periods of active duty military service (October 1983-October 1985, January 1991 to June 1991, and October 2001 to August 2002) as well as periods of service in the National Guard.  The Board notes that service connection may be granted for injury or disease incurred while on Active Duty for Training (ACDUTRA), full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 01(22).  However, service connection may be granted for injuries incurred while on Inactive Duty for Training (INACDUTRA), but not for disease; INACDUTRA is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  On remand, the AMC should take efforts to obtain the Veteran's complete personnel records and any other records that will verify his dates of service in ACDUTRA and INACDUTRA.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the Veteran's National Guard service.  

The Veteran's service treatment records document that in February 1990 the Veteran hurt his back while lifting weights and he was diagnosed with muscle strain and low back pain; however, during his second period of military service on a March 1991 Report of Medical History he checked "no" to recurrent back pain.  In the period between his two periods of active duty service, in October 1995 he reported going to the emergency room in May 1995 for back pain and in October 1996 and October 1999 he reported that he was on muscle relaxers for his back.  On a July 2000 Statement of Medical Examination and Duty Status Report it was noted that when the Veteran was on a two week period of ACDUTRA he strained his back doing PT and was put on 72 hours of light duty; it was noted that the injury was considered to be incurred in the line of duty.  

On an October 6, 2001, Initial Medical Review - Annual Medical Certificate it was noted that the Veteran was on muscle relaxers for lower back pain; the physician noted that the Veteran had "back spasms" since the Gulf War with problems once or twice a year and he did not require a profile.  The Board notes that this was done three days before the Veteran's third period of active duty service.  A February 8, 2002, service treatment record noted that the Veteran was being seen for low back pain, and that he had it for the past several years and had pain ever since a January 2, 2002, PT test.  It was noted that the Veteran had a history of scoliosis of the lumbar spine and severe spasms when doing sit-ups.  On February 14, 2002, it was noted that the Veteran had scoliosis and lumbar muscle spasms.  The Veteran was then given a permanent physical profile for back pain from compression fracture of T-10 and scoliosis.  In July 2002 a Report of Investigation Line of Duty and Misconduct Status was done and stated that the Veteran injured himself while taking the army physical fitness test (sit-ups) and that the medical diagnosis was previous scoliosis and compression fracture of T11 vertebrae and bony spurring.  It was noted that it was in the line of duty and was not the proximate cause of intentional misconduct or neglect.

At the February 2009 VA examination it was noted that the Veteran had infrequent episodes of pain and weakness involving the lower back, with the last episode over three years ago.  The VA examiner stated that no current back injury was demonstrated during the examination.  The Veteran was afforded another VA examination in June 2011 and he was diagnosed with degenerative disc disease of the thoracolumbar spine of L4-L5, L5-S1 without evidence of radiculopathy.  The VA examiner opined that the Veteran current degenerative disc disease of the lumbar spine was less likely as not permanently aggravated by his active duty service.  The rationale was that the Veteran injured his back prior to active duty.  It was noted that he had two line of duty injuries with recurrent injury on active duty and that he continued to lift significant weights and continued to have low back pain.  The VA examiner stated that the lifting of significant weights contributed to his ongoing back problems.  He stated that the Veteran's last VA examination found normal range of motion and no back condition; thus, it was more likely that his current condition is the result of his continued weight lifting. 

The Board finds that the Veteran should be afforded another VA examination to determine the current nature and etiology of the Veteran's back condition.  First, the Board notes that there is evidence that the Veteran hurt his back possibly while on ACDUTRA, as noted above the Veteran's dates of ACDUTRA must be determined.  Thus, it must be determined if the Veteran's current back condition is related to his ACDUTRA.  It must also be determined if the Veteran's current back problem is at least likely as not due to the Veteran's last period of military service.  Finally, the VA examiner should opine as to whether the Veteran had a back condition prior to entering a period of active military service (specifically his last period of military service from October 2001 to August 2002).  If a back condition predated that period of service, the examiner should provide an opinion as to whether that disability became more severe during the final period.  If so, the examiner should further opine whether such increase in severity was due to the natural progression of the condition. 

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the National Guard; to specifically include February 12, 1990, May 1995, and July 9, 2000.  VA should also request any outstanding service treatment records for the Veteran's period of service in the National Guard.  

The RO/AMC should continue efforts to procure the relevant records relating to the Veteran's National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and responses received should be associated with the claims file.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of  any back problems.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must opine to all of the following questions:

A) Does the Veteran have a current diagnosed back condition?  If yes, what segments of the back are involved?   

B) Is the Veteran's current diagnosed back condition different, similar to, or related to his in-service diagnoses of  scoliosis and compression fracture of T11 vertebrae and bony spurring ?

C) For each diagnosed back condition, the VA examiner must determine if it is at least as likely as not (greater than 50 percent probability) that any diagnosed back disorder is due to any aspect of the Veteran's military service, including periods of ACDUTRA, INACDUTRA, and active duty.  

D) Does the evidence show that that the Veteran had a low back condition prior to entering a period of active duty military service, specifically his last period of active duty military service from October 2001 to August 2002?

1. If so, did the back condition grow more severe during the final period of active duty service?

2. If so, was the back condition aggravated (permanently worsened) beyond its natural progression by his military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


